132 Nev., Advance Opinion 14
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                CITY OF FERNLEY, NEVADA, A                        No, 66851
                NEVADA MUNICIPAL CORPORATION,
                Appellant,
                vs.
                THE STATE OF NEVADA,                                FILED
                DEPARTMENT OF TAXATION; THE
                                                                     JAN 1 4 2016
                HONORABLE DAN SCHWARTZ, IN
                HIS CAPACITY AS TREASURER OF
                THE STATE OF NEVADA; AND THE
                                                                    .t  E K. LINMEMAN
                                                                         r6CFMn
                                                                    HIEr bEITtlXrCtERK
                LEGISLATURE OF THE STATE OF
                NEVADA,
                Respondents.



                           Appeal from a district court order granting summary
                judgment in a tax matter. First Judicial District Court, Carson City;
                James Todd Russell, Judge.
                           Affirmed.


                Brownstein Hyatt Farber Schreck, LLP, and Joshua J. Hicks, Las Vegas;
                Brandi L. Jensen, City Attorney, Fernley; Holley, Driggs, Walch, Fine,
                Wray, Puzey, Thompson and Clark V. Vellis, Reno,
                for Appellant.

                Adam Paul Laxalt, Attorney General, Gina C. Session, Chief Deputy
                Attorney General, and Andrea Nichols, Senior Deputy Attorney General,
                Reno; Brenda J. Erdoes, Legislative Counsel, Kevin C. Powers, Chief
                Litigation Counsel, and J. Daniel Yu, Principal Deputy Legislative
                Counsel, Carson City, for Respondents.




SUPREME COURT
      OF
    NEVADA


(0) 1947A   e                                                               1L-2-
                    BEFORE THE COURT EN BANC.

                                                     OPINION
                    By the Court, PICKERING, J.:
                                The Nevada Constitution prohibits the Legislature from
                    passing local or special laws "[f] or the assessment and collection of taxes
                    for state, county, and township purposes," Nev. Const. art. 4, § 20, and
                    further requires that "hi n all cases enumerated in [Section 201, and in all
                    other cases where a general law can be made applicable, all laws shall be
                    general and of uniform operation throughout the State." Nev. Const. art.
                    4, § 21; Clean Water Coal. v. The M Resort, LLC, 127 Nev. 301, 310, 255
P.3d 247, 253-54 (2011). Here, we are asked to decide whether the Local
                    Government Tax Distribution Account under NRS 360.660 is special or
                    local legislation in violation of Sections 20 and 21 of the Nevada
                    Constitution. We conclude that the district court properly found the Local
                    Government Tax Distribution Account to be general legislation.
                    Accordingly, we affirm the district court's order granting summary
                    judgment.
                                                         I.
                                                         A.
                                Some background on the C-Tax system is needed to make
                    sense of the legal issues presented by this appeal. In 1997, the
                    Legislature enacted the Local Government Tax Distribution Account,
                    referred to as the C-Tax. 1997 Nev. Stat., ch. 660, § 1, at 3278. The C-Tax
                    is designed to fund local governments and their corresponding entities by
                    "creat[ing] a system that would be a little bit more responsive to where
                    growth is occurring within each one of the counties." Hearing on S.C.R. 40
                    Before the Senate Comm. on Government Affairs, 69th Leg. (Nev.,
SUPREME COURT
        OF
     NEVADA

                                                         2
(0) I947A    44e0
                March 31, 1997). The C-Tax replaced a series of different systems; "some
                of [the previous systems] dealt with population solely, some of them dealt
                with assessed valuations, some of them included counties, some of them
                excluded counties, and various combinations in between."         Id.   Under
                previous systems, new cities would emerge to take advantage of their
                share in revenues without necessarily providing any benefit to the public.
                The previous systems also created an atmosphere of competition instead of
                cooperation. For example, before the C-Tax, "if one entity was to dissolve
                and be absorbed by another, . . the allowed revenues that they had from
                various taxes would otherwise go away" instead of allowing entities to
                receive the revenues from assuming new responsibilities. Id.
                             To eliminate these inefficiencies, the Legislature
                "consolidate[d] a series of six different distribution formulas into one
                that . . . is also more responsive to growth. .. and in the long run, proves
                to be a more simplified and effective way of distributing the six revenues."
                Id.    It is from this consolidation that the C-Tax derives its name: the
                Consolidation Tax. The C-Tax comprises six different tax pools: liquor tax,
                cigarette tax, real property transfer tax, basic city-county relief tax,
                supplemental city-county relief tax, and the basic motor vehicle privilege
                tax.
                             All of the revenue from the six different tax pools is
                consolidated into the C-Tax Account, which is regulated by the
                Department of Taxation. The C-Tax Account is then distributed to local
                governments under a two-tier system. First, as per the statutory formula,
                the State disburses revenue to Nevada's 17 counties under the Tier 1




SUPREME COURT
        OF
     NEVADA

                                                     3
(0) I947A
                 distribution.' Second, following a different statutory formula, the counties
                 disburse revenue to qualifying Tier 2 entities in their county. Only three
                 types of entities qualify for a Tier 2 distribution: (1) Enterprise Districts,
                 such as water, sewer, television, and sanitation services; (2) Local
                 Governments, including counties, cities, and towns; and (3) Special
                 Districts, such as fire departments, hospitals, and public libraries.       See
                 NRS 360.620; NRS 360.650.
                             Under the Tier 2 distribution system, there are two
                 components: base distributions and excess distributions. NRS 360.680;
                 NRS 360.690. If a Tier 2 entity—such as a county, city, or town—received
                 taxes prior to July 1, 1998, it will continue to receive that same base
                 amount, which increases as per the Consumer Price Index. NRS 360.670.
                 After all of the base amounts are paid, if there is a surplus in the account,
                 it is distributed as an "excess" distribution to the Tier 2 entities (except
                 Enterprise Districts). NRS 360.690. The excess distributions are
                 calculated using a statutory formula that measures changes in population
                 and assessed valuation of taxable property. NRS 360.690(4)-(9).
                             If a Tier 2 entity—such as a city or a town—did not exist
                 before July 1, 1998, or did exist, but wants to increase its base amount,
                 there are three ways to qualify for an increased C-Tax distribution. First,
                 a new local government is eligible for increased C-Tax distributions if it
                 provides police protection and at least two of the following services: (1) fire
                 protection; (2) construction, maintenance, and repair of roads; or (3) parks
                 and recreation. NRS 360.740. Second, a new local government can


                      'Under the C-Tax system, Carson City is treated as a county for
                 purposes of Tier 1 distributions. NRS 360.610.

SUPREME COURT
        OF
     NEVADA

                                                        4
(0) 1947A    e
                  assume the functions of another local government (i.e., merger of entities).
                  NRS 354.598747. Third, a new local government can enter into a
                  cooperative "interlocal" agreement with another local government (i.e.,
                  taking over services provided by the other local government or agreeing to
                  pay costs). NRS 360.730.
                              All three options involve the new local government providing
                  services by either creating or assuming the responsibilities for the
                  services. The Legislature feared that new entities could form and take
                  money away from counties without having "any of the responsibility to
                  share in any of the social parts of government." Hearing on S.C.R. 40
                  Before the Senate Comm. on Government Affairs, 69th Leg. (Nev.,
                  March 31, 1997). These options demonstrate that the object of the C-Tax
                  was to foster general-purpose governments. Hearing on S.C.R. 40 Before
                  the Senate Comm. on Government Affairs, 69th Leg. (Nev., April 14, 1997)
                  ("[T]he distribution formula was a deliberate attempt to promote the
                  formation of general-purpose governments, as opposed to special-purpose
                  governments."). The Legislature found general-purpose governments
                  desirable because "of all the little forms of government that we
                  have. . . they can make a conscious decision, on an annual basis, about
                  service levels." Hearing on S.C.R. 40 Before the Senate Comm. on
                  Government Affairs, 69th Leg. (Nev., March 31, 1997).
                                                       B.
                              When the Legislature enacted the C-Tax system in 1997,
                  Fernley was an unincorporated town, thus qualifying for a Tier 2
                  distribution as a local government entity. To facilitate the transition
                  between the previous tax system and the C-Tax system, the Legislature
                  "would begin in the base year with the amounts of revenue that [the Tier 2
                  entities] otherwise would have realized under the former series of
SUPREME COURT
        OF
     NEVADA


             en
                                                       5
(0) 1947A
                     distribution formulas."    Id.    Thus, Fernley's initial year of C-Tax
                     distributions—base and excess—were calculated based on its status as an
                     unincorporated town.
                                 In 1998, Fernley began taking the steps required by NRS
                     Chapter 266 to bring about its incorporation. One of the required steps
                     was to submit an incorporation petition, which must include the plans for
                     providing police protection, fire protection, road maintenance, and other
                     governmental services, plus a cost estimate and sources of revenue to pay
                     for those services. Over the next two years, Fernley corresponded with the
                     Department of Taxation to obtain estimates of the C-Tax distributions it
                     would receive if it incorporated. However, the Department of Taxation
                     informed Fernley on multiple occasions that it would not receive increased
                     C-Tax distributions if it did not provide services under NRS 360.740,
                     assume responsibilities of another government, or enter into an interlocal
                     agreement. At the time, Lyon County provided Fernley's fire protection,
                     police protection, and construction, maintenance, and repair of roads,
                     while also funding Fernley's three public parks.
                                 In its incorporation petition, Fernley planned to provide
                     governmental services after it incorporated. However, this plan was
                     contingent upon Lyon County approving an interlocal agreement in which
                     Lyon County would continue providing those services while Fernley
                     negotiated to fund those services. The Committee on Local Government
                     Finance expressed concern about Fernley's plan because the plan
                     depended "largely on how willing and how able the city is to reach an
                     agreement with the County." But, the Committee went on to conclude
                     that "if indeed, the working with the County goes smoothly I think we



SUPREME COURT
        OF
     NEVADA

                                                          6
(0) 1947A    efir)
                  clearly have the ability to provide the revenues needed for a city [but if]
                  the County says no, go take a walk, then you've got big problems."
                                Despite notice that its C-Tax distributions may not increase
                  unless it creates, assumes, or enters into an interlocal agreement to
                  provide services, Fernley incorporated on July 1, 2001. Fernley is the only
                  government entity to incorporate after the enactment of the C-Tax. After
                  its incorporation, Fernley neither entered into an interlocal agreement
                  with Lyon County, nor did Fernley create or assume public services.
                  Instead, Lyon County continued to provide Fernley with all of its services.
                                Although Fernley incorporated as a city, its C-Tax base
                  distribution was first created when Fernley was an unincorporated town.
                  Because Fernley did not create, assume, or enter into an interlocal
                  agreement to provide services, Fernley never became eligible to receive an
                  increase in its C-Tax distribution. Without the increase, Fernley's C-Tax
                  distribution only grew with an adjusted percentage rate to reflect the
                  Consumer Price Index, even though Fernley's population more •than
                  doubled. Specifically, Fernley's population grew from 8,000 people in 1997
                  to 19,000 people in 2015, which accounts for 36 percent of Lyon County's
                  population.
                                Fernley argues that it receives far less revenue than other
                  cities that are similar in population and assessed valuation, such as
                  Mesquite, Boulder City, and Elko. For example, in 2013, Fernley received
                  $133,050.30 in C-Tax distributions, while Mesquite, Boulder City, and
                  Elko received $7,336,084.71, $8,885,664.66, and $13,521,334.12,
                  respectively. Although Fernley maintains that the C-Tax is unfair,
                  Fernley recognizes that cities such as Mesquite, Boulder City, and Elko all



SUPREME COURT
        OF
     NEVADA

                                                       7
(0) 1947A    e.
                provide the traditional general-purpose governmental services, while
                Fernley does not.
                              Before bringing this litigation, in an effort to explore its ability
                to obtain an increase in its C-Tax distribution, Fernley sought an advisory
                opinion from the Department of Taxation. In the Department's advisory
                opinion, dated December 20, 2011, it told Fernley that Fernley is not
                eligible to create services under NRS 360.740—police protection and two
                other services—and thereby gain an increase in C-Tax distributions. The
                Department stated that the language of NRS 360.740 2 only allows a new
                local government to create those services within one year of its
                incorporation. 3 Because Fernley did not create police protection services
                and two other services within its first year of incorporation in 2001, the
                Department opined that Fernley could only reach its goal of receiving a
                C-Tax distribution increase if it assumed the services of another local


                      2 The   relevant language of the statute is as follows:

                              On or before December 31 of the year immediately
                              preceding the first fiscal year that the local
                              government or special district would receive
                              money from the Account, a governing body that
                              submits a request pursuant to subsection 1 must:
                              (a) submit the request to the Executive Director;
                              and (b) provide copies of the request. . . .
                NRS 360.740(2) (emphasis added).

                      3 Althoughthe advisory opinion interpreted NRS 360.740 to only give
                a one-year window in which Fernley could create services, the State has
                reversed course in its answering brief on this appeal and now maintains
                that the advisory opinion was incorrect and that, in fact, the one year
                runs, not from the date of incorporation, but from the date the city
                commits to provide services.

SUPREME COURT
        OF
     NEVADA

                                                         8
(0) I947A
                   government or entered into an interlocal agreement. Although Fernley
                   did attempt to assume services or enter into an interlocal agreement with
                   Lyon County, its attempts were unsuccessful. Consequently, Fernley filed
                   its complaint on June 6, 2012, seeking declaratory and injunctive relief for
                   violations of the Separation of Powers Doctrine and the prohibition on
                   special or local legislation under the Nevada Constitution, Article 4,
                   Section 20. 4 On October 6, 2014, the district court entered summary
                   judgment in favor of the State.


                               This court reviews a district court's order granting summary
                   judgment de novo.    Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d
1026, 1029 (2005). Summary judgment is proper if the pleadings and
                   evidence demonstrate that no genuine issues of material fact exist and
                   that the moving party is entitled to judgment as a matter of law. Id.


                         4 Fernley  initially sought money damages of $42,670,000, but
                   abandoned that claim on appeal. Nevertheless, Fernley appeals the
                   district court's order awarding costs of $8,489.04 to the State, claiming
                   that it should be immune from an award of costs because its lawsuit
                   involved a good-faith challenge to the C-Tax. This court does not disturb
                   an award of costs absent an abuse of discretion, but does require that the
                   award be authorized by a statute, rule, or contract.        McCarran Int'l
                   Airport v. Sisolak, 122 Nev. 645, 673, 137 P.3d 1110, 1129 (2006). NRS
                   18.020(3) provides that "Lciosts must be allowed of course to the prevailing
                   party against any adverse party against whom judgment is rendered, in
                   the following cases: . . . (3) In an action for the recovery of money or
                   damages, where the plaintiff seeks to recover more than $2,500." Also,
                   NRS 18.025 prohibits the district court from reducing or refusing costs
                   solely because the prevailing party is the State. We recognize Fernley's
                   challenge as brought in good faith but cannot conclude under these
                   statutes that the district court abused its discretion in awarding costs to
                   the State. We therefore decline to disturb the cost award.

SUPREME COURT
      OF
    NEVADA

                                                        9
(0) 1947A (42P40
                                                      A.
                            The district court granted the State's motion for summary
                judgment, concluding the complaint was time-barred. It did so based on
                its holding that NRS 11.220—a default statute of limitations period of four
                years—applies to Fernley's constitutional claims because "no other specific
                statute prescribes a different limitations period for those claims."
                            Under the Nevada Revised Statutes, an action for relief that is
                not otherwise provided for "must be commenced within 4 years after the
                cause of action shall have accrued." NRS 11.220. The statute of
                limitations serves to prohibit suits "after a period of time that follows the
                accrual of the cause of action." FDIC v. Rhodes, 130 Nev., Adv. Op. 88,
                336 P.3d 961, 965 (2014). "[S]uch limitation periods are meant to provide
                a concrete time frame within which a plaintiff must file a lawsuit and
                after which a defendant is afforded a level of security."    Winn v. Sunrise
                Hosp. & Med. Gtr., 128 Nev., Adv. Op. 23, 277 P.3d 458, 465 (2012). The
                public policies embodied in statutes of limitation are important
                considerations because they "stimulate activity, punish negligence, and
                promote repose by giving security and stability to human affairs."
                Peterson v. Bruen, 106 Nev. 271, 274, 792 P.2d 18, 19 (1990).
                            Although the statute of limitations may time-bar a claim, it
                does not prohibit this court from reviewing the constitutionality of an
                enacted statute. See Black v. Ball Janitorial Serv., Inc., 730 P.2d 510, 515
                (Okla. 1986) (reaching the merits of a special legislation constitutional
                challenge even after holding the statute of limitations had passed); see
                also State ex rd. State Bd. of Equalization v. Bakst, 122 Nev. 1403, 1409,
                148 P.3d 717, 721 (2006) ("[W]e will declare a government action invalid if
                it violates the Constitution."); King v. Bd. of Regents of Univ. of Nev.,   65
Nev. 533, 542, 200 P.2d 221, 225 (1948) ("It is undoubtedly the duty of
SUPREME COURT
        OF
     NEVADA

                                                      10
(0) 1947A
                 courts to uphold statutes passed by the legislature, unless their
                 unconstitutionality clearly appears, in which case it is equally their duty
                 to declare them null." (quoting State v. Arrington, 18 Nev. 412, 4 P. 735,
                 737 (1884))).
                                The Legislature has considerable law-making authority, but it
                 is not unlimited.     Clean Water Coal., 127 Nev. at 309, 255 P.3d at 253
                 (interpreting the constitutionality of legislation under Nev. Const. art. 4,
                 §§ 20-21); We the People Nev. ex rd. Angle v. Miller,      124 Nev. 874, 890
                 n.55, 192 P.3d 1166, 1177 n.55 (2008). "The Nevada Constitution is the
                 'supreme law of the state,' which `control[s] over any conflicting statutory
                 provisions." Thomas v. Nev. Yellow Cab Corp., 130 Nev., Adv. Op. 52, 327
P.3d 518, 521 (2014) (quoting Clean Water Coal., 127 Nev. at 309, 255 P.3d
                 at 253). "It is fundamental to our federal, constitutional system of
                 government that a state legislature 'has not the power to enact any law
                 conflicting with the federal constitution, the laws of congress, or the
                 constitution of its particular State."    Thomas, 130 Nev., Adv. Op. 52, 327
P.3d at 520-21 (quoting State v. Rhodes, 3 Nev. 240, 250 (1867)).
                                While this court will try to construe statutes to be in harmony
                 with the constitution, if the "statute 'is irreconcilably repugnant' to a
                 constitutional amendment, the statute is deemed to have been impliedly
                 repealed by the amendment." Thomas, 130 Nev., Adv. Op. 52, 327 P.3d at
                 521 (quoting Mengelkamp v. List, 88 Nev. 542, 545-46, 501 P.2d 1032,
                 1034 (1972)). "Statutes are construed to accord with constitutions, not
                 vice versa."    Thomas, 130 Nev., Adv. Op. 52, 327 P.3d at 521. "If the
                 Legislature could change the Constitution by ordinary enactment, no
                 longer would the Constitution be superior paramount law, unchangeable
                 by ordinary means. It would be on a level with ordinary legislative acts,

SUPREME COURT
        OF
     NEVADA
                                                          11
(0) 1947A    e
                 and, like other acts, alterable when the legislature shall please to alter it."
                 Id. at 522 (internal quotations omitted). Therefore, "the principle of
                 constitutional supremacy prevents the Nevada Legislature from creating
                 exceptions to the rights and privileges protected by Nevada's
                 Constitution." Id.
                             The statute of limitations applies differently depending on the
                 type of relief sought.     Taxpayers Allied for Constitutional Taxation v.
                 Wayne Cty., 537 N.W.2d 596, 599 (Mich. 1995); Kim v. Noyes, 31 N.Y.S.2d
90, 93 (App. Div. 1941) (holding that no statutory limitation applies "when
                 a declaratory judgment will serve a practical end in determining and
                 stabilizing an uncertain or disputed jural question, either as to present or
                 prospective obligations"). There are two types of relief: retrospective
                 relief, such as money damages, and prospective relief, such as injunctive
                 or declaratory relief Tenneco, Inc. v. Arnerisure Mitt. Ins. Co., 761 N.W.2d
846, 862-63 (Mich. Ct. App. 2008). For example, in Taxpayers Allied,
                 taxpayers challenged a Michigan tax statute claiming that it exceeded the
                 constitutional limit 537 N.W.2d at 599. The taxpayers sought a tax
                 refund and also declaratory relief from future application of the allegedly
                 unconstitutional statute. Id. However, the county sought to dismiss the
                 taxpayers' challenge, arguing that the one-year statute of limitations
                 period had expired.      Id.   The Michigan Supreme Court distinguished
                 between the taxpayers' rights to sue for a refund and their ability to sue to
                 prospectively vindicate constitutional rights. Id.
                             Taxpayers may sue for a refund within one year of
                             the data the tax was assessed. Even if taxpayers
                             cannot obtain refunds for past tax payments
                             exceeding the constitutional limit because they did
                             not dispute them within one year of the date the
                             taxes were assessed, the constitutional right does
SUPREME COURT
        OF
     NEVADA

                                                       12
(0) 1947A    e
                              not disappear because they retain the right to
                              prevent future violations of their rights.
                Id.   The court concluded that the statutes of limitations applicable to a
                refund claim did not bar their declaratory judgment claims.         Id. at 601.
                Consequently, the one-year statute of limitations under the Michigan
                statute "does not prevent a taxpayer from seeking to enjoin a
                governmental unit from imposing on him in the future taxes that violate
                the [constitution]. To hold otherwise would truncate the constitutional
                right." Id. at 600. 6
                              Here, Fernley challenges the constitutionality of the C-Tax
                under Article 4, Sections 20 and 21 of the Nevada Constitution and the
                separation of powers doctrine. 6 Because Fernley was aware at the time of


                       6Although some courts have held that the statute of limitations does
                apply to declaratory relief, those issues involved a personal injury and not
                a constitutional challenge to the prospective application of an asserteclly
                invalid statute. See, e.g., Snyder v. Cal. Ins. Guarantee Ass'n, 177 Cal.
                Rptr. 3d 853,861 (Ct. App. 2014) (seeking declaratory relief to determine
                if money is owed to plaintiff); Hill v. Thompson, 297 S.W.3d 892, 898 (Ky.
                Ct. App. 2009) (prisoner seeking declaratory relief that his due process
                rights were violated when he did not receive awards of meritorious good
                time credit).

                       6 Wedecline to address the merits of Fernley's separation of powers
                challenge because Fernley, as a political subdivision, does not have
                standing to sue under the separation of powers doctrine. See City of Reno
                v. Washoe Cty., 94 Nev. 327, 331-32, 580 P.2d 460, 463 (1978) (refusing to
                give standing to political subdivisions to enforce constitutional provisions
                that were not created to protect political subdivisions, but allowing
                standing for challenges to legislation as a local or special law); State ex rel.
                List v. Douglas Cty., 90 Nev. 272, 280, 524 P.2d 1271, 1276 (1974)
                overruled on other grounds by Att'y Gen. v. Gypsum Res., 129 Nev., Adv.
                Op. 4. 294 P.3d 404 (2013) (holding that a political subdivision does not
                have standing under the Fourteenth Amendment "in opposition to the will
                of its creator"). Further, the language of the separation of powers
                                                                      continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                       13
(0) 19474
                 its incorporation in 2001 that its C-Tax base distributions would be
                 calculated as of that date, this court used 2001 as the beginning of its
                 limitations period. 7 In this case, NRS 11.220 applies to any action for
                 relief that was not specifically provided for. Under NRS 11.220—the
                 catch-all statute of limitations period of four years—Fernley had until
                 July 1, 2005, to file its complaint. Nevertheless, Fernley did not file its
                 complaint until June 6, 2012. Accordingly, the statute of limitations bars
                 Fernley's claim for retrospective relief.
                              But the statute of limitations does not bar Fernley's claims for
                 injunctive and declaratory relief from an allegedly unconstitutional
                 statute. To hold otherwise would undermine the doctrine of constitutional
                 supremacy. Similar to Taxpayers Allied, Fernley originally had two claims
                 for relief: (1) retrospective relief in the form of past money damages that
                 Fernley did not receive from the allegedly unconstitutional C-Tax



                 ...continued
                 provision in the Constitution does not extend any protection to political
                 subdivisions. Nev. Const. art. 3, § 1 ("The powers of the Government of
                 the State of Nevada shall be divided into three separate departments . ..."
                 (emphasis added)).

                       7 In2012, on its first time before this court, the State sought writ
                 relief, which this court granted for the federal constitutional claims. State
                 Dep't of Taxation v. First Judicial Dist, Court, Docket No. 62050 (Order
                 Granting in Part and Denying in Part Petition for a Writ of Mandamus,
                 January 25, 2013). This court held that Nevada's statute of limitations for
                 personal injury claims time-bars Fernley's federal constitutional claims.
                 Id. This court acknowledged the City of Fernley's notice of its C-Tax
                 distributions not increasing: "Neither party disputes that, at the time of
                 the City's incorporation in 2001, the City was aware that absent specific
                 circumstances, its base consolidated-tax distributions would be set by its
                 previous distributions and would remain at that level." Id.

SUPREME COURT
        OF
     NEVADA
                                                        14
(0) 1947A    e
                distributions; 8 and (2) prospective relief in the form of an injunction and
                declaratory judgment from future application of the allegedly
                unconstitutional statute. Like Taxpayers Allied, where the statute of
                limitations had already expired for the retrospective relief, 537 N.W.2d at
                601, here, the four-year limitations period expired in July 2005—almost
                seven years before Fernley filed its complaint. Nevertheless, similar to
                the court in Taxpayers Allied, we hold that the failure to file a claim
                within the statute of limitations period does not render all relief time-
                barred because claimants retain the right to prevent future violations of
                their constitutional rights.
                                                     B.
                            Fernley argues that the C-Tax violates Article 4, Sections 20
                and 21 of the Nevada Constitution. The district court found that the
                C-Tax is a general law—therefore rendering Article 4, Sections 20 and 21
                inapplicable—because the law applies equally to all similarly situated
                entities. We agree.
                            The Nevada Constitution prohibits the Legislature from
                passing local or special laws "[for the assessment and collection of taxes
                for state, county, and township purposes," Nev. Const. art. 4, § 20, and
                further requires that "[fin all cases enumerated in [Section 201, and in all
                other cases where a general law can be made applicable, all laws shall be
                general and of uniform operation throughout the State." Nev. Const. art.
                4, § 21; Clean Water Coal., 127 Nev. at 309, 255 P.3d at 253-54 This court




                     sAlthough Fernley dropped its claim for retrospective relief on
                appeal, Fernley still prays for prospective relief.

SUPREME COURT
        OF
     NEVADA
                                                     15
(0) 1947A
                adheres to the following explanation on the prohibition against special or
                local laws under the Nevada Constitution:
                             ffif a statute be either a special or local law, or
                             both, and comes within any one or more of the
                             cases enumerated in section 20, such statute is
                             unconstitutional; if the statute be special or local,
                             or both, but does not come within any of the cases
                             enumerated in section 20, then its
                             constitutionality depends upon whether a general
                             law can be made applicable.
                Clean Water Coal., 127 Nev. at 310, 255 P.3d at 254 (quoting Conservation
                Dist. v. Beemer, 56 Nev. 104, 116, 45 P.2d 779, 782 (1935)). Therefore, the
                first inquiry is whether the legislation is general or whether it is special or
                local. See Youngs v. Hall, 9 Nev. 212, 218 (1874).
                                                       1.
                             A law is general if it is "operative alike upon all persons
                similarly situated," but "need not be applicable to all counties in the
                state."   Id. at 222. Stated more recently, "[a] law is general when it
                applies equally to all persons embraced in a class founded upon some
                natural, intrinsic, or constitutional distinction."   Clean Water Coal., 127
Nev. at 311, 255 P.3d at 254 (quoting Colman v. Utah State Land Bd., 795
P.2d 622, 636 (Utah 1990)). The purpose underlying the general law
                requirement "is that when a statute affects the entire state, it is more
                likely to have been adequately considered by all members of the
                Legislature, whereas a localized statute is not apt to be considered
                seriously by those who are not affected by it." Id. at 311, 255 P.3d at 254.
                             Conversely, a law is considered local "if it operates over 'a
                particular locality instead of over the whole territory of the State." Att'y
                Gen. v. Gypsum Res.,     129 Nev., Adv. Op. 4, 294 P.3d 404, 407 (2013)


SUPREME COURT
        OF
     NEVADA

                                                      16
(0) 1947A
                   (quoting Damus v. Cty. of Clark, 93 Nev. 512, 516, 569 P.2d 933, 935
                   (1977)). Further, a law is considered "special legislation if it confers
                   particular privileges or imposes peculiar disabilities, or burdensome
                   conditions in the exercise of a common right; upon a class of persons
                   arbitrarily selected, from the general body of those who stand in precisely
                   the same relation to the subject of the law." Clean Water Coal., 127 Nev. at
                   311, 255 P.3d at 254 (emphasis added) (quoting Colman, 795 P.3d at 636).
                               In Clean Water Coalition, this court considered whether
                   legislation that required the Clean Water Coalition (CWC)—a political
                   subdivision of the State—to turn over $62 million to benefit the state
                   general fund was a special or local law in violation of the Nevada
                   Constitution. 127 Nev. at 305, 255 P.3d at 250. The Legislature enacted
                   the law, A.B. 6, Section 18, to confront a statewide budget crisis.          Id.
                   However, the law only applied to the CWC. Id. While drafting the law,
                   "the Legislature found and declared that la] general law cannot be made
                   applicable to the provisions of this section because of special
                   circumstances." Id. at 313, 255 P.3d at 255. This court stated that, while
                   it accords great weight to legislative findings when interpreting a statute,
                   those findings are not binding.   Id.        Nonetheless, regarding A.B. 6, this
                   court found that "Mhe Legislature's express finding and declaration that
                   section 18 is not a general law, however, is consistent with the bill
                   section's text." Id. Hence, this court found that A.B. 6, Section 18 was not
                   a general law because it applied only to the CWC. Id. at 305, 255 P.3d at
                   250.
                               Here, the C-Tax is a general law. Although the Legislature
                   found that "a general law cannot be made applicable for all provisions" of



SUPREME COURT
       OF
    NEVADA
                                                           17
(0) 1947A Afger.
                the C-Tax, 9 this court is not bound by the legislative findings, as this court
                held in Clean Water Coalition. Instead, similar to Clean Water Coalition,
                this court may look at the actual text to determine if it is a general law or
                special or local law. In this case, Fernley does not challenge the C-Tax
                classifications at the time of its enactment when Fernley was an
                unincorporated town. At the time of enactment, the C-Tax did not single
                out Fernley; rather, it made constitutional distinctions to determine C-Tax
                distributions based on the old tax formula, assessed property values, and
                population. Fernley has not made the argument that its initial C-Tax
                distribution as an unincorporated town violates any laws. Instead,
                Fernley argues that the State's refusal to award more C-Tax distributions
                to Fernley after its changed status as an incorporated city singles out
                Fernley and only maintains the status quo of "participants in the system
                at that time," and should, therefore, be held unconstitutional.
                              Fernley cites Clean Water Coalition for support because
                Fernley is the only city to have incorporated after the enactment of the
                C-Tax—making it the only entity to be burdened, like CWC. However,
                Fernley's situation is distinguishable from the CWC's. Unlike CWC,


                      9 The   beginning of the C-Tax statute states the following:

                              WHEREAS, The legislature finds and declares
                              that a general law cannot be made applicable for
                              all provisions of this act because of the economic
                              diversity of the local governments of this state, the
                              unusual growth patterns in certain of those local
                              governments and the special conditions
                              experienced in certain counties related to the need
                              to provide basic services.
                S.B. 254, 69th Leg. (Nev. 1997) (emphasis added).

SUPREME COURT
     OF
   NEVADA

                                                        18
(0) 1947A e
                where it was singled out in the legislation, here, Fernley was not singled
                out, but was classified with similarly situated local governments. When
                Fernley incorporated without creating or assuming services, it singled
                itself out from increased C-Tax distributions.
                                                      2.
                            The State argues that the distribution classifications apply
                uniformly to all those entities that areS similarly situated, with which the
                district court agreed. Further, the State contends that under this court's
                rational basis test, the Legislature had a legitimate government purpose
                for enacting the C-Tax with different classifications because it wanted to
                promote general-purpose governments.
                            Under the Nevada Constitution, Article 4, the validity of a
                statute "is determined by ascertaining its effect, and not by the number of
                counties coming within its scope." Reid v. Woofter, 88 Nev. 378, 380, 498
P.2d 361, 362 (1972). For example, in Reid, this court rejected the
                argument that a statute violated Sections 20 and 21 because it only
                applied to certain townships based on population.           Id.   This court
                concluded that "a statute is not rendered an unconstitutional local or
                special law merely because it applies to only one or a few areas due to
                their population, for if there were others of the same population they too
                would be included." Id.    The fact that only two counties fell within the
                statute did not matter because the statute's "operation and effect is so
                framed as to apply in the future to all counties coming within its
                designated class" rendering it neither local nor special legislation under
                Sections 20 and 21. Id.
                            When a "classification applies prospectively to all counties
                which might come within its designated class, it is neither local nor
                special." Clark Cty. ex rel. Cty. Comm'rs v. City of Las Vegas ex rel. Bd. of
SUPREME COURT
        OF
     NEVADA
                                                      19
(0) 1947A
                    City Comm'rs, 97 Nev. 260, 263, 628 P.2d 1120, 1122 (1981). The
                    legislative classification still "must be rationally related to the subject
                    matter and must not create odious or absurd distinctions" Id. at 264, 628
                    P.2d at 1122 (citing Anthony v. State, 94 Nev. 338, 341, 580 P.2d 939, 941
                    (1978)). Thus, in Clark County, this court invalidated subsequent
                    amendments to a tax system that specified, rather than classified,
                    recipients. Id. Because the tax system, as amended, specified recipients,
                    prospective counties had no classification into which they could fit.    Id.
                    Therefore, this court invalidated the amendments, rendering the law as it
                    existed prior to the amendments as controlling.    Id. at 265, 628 P.2d at
                    1123.
                                This case most closely resembles Reid, where this court
                    classified legislation as general even though it currently affected a small
                    number of counties. Similarly, here, Fernley is the only city to have
                    incorporated after the enactment of the C-Tax, rendering it the only one
                    with an outdated base distribution. Nevertheless, the way that the C-Tax
                    system is designed, if another town decided to incorporate today without
                    creating or assuming any public services, it would occupy the same
                    position as Fernley. Further, if Fernley created or assumed public
                    services, it could achieve the same classification as the other cities that
                    Fernley compares itself to, such as Boulder City, Mesquite, and Elko.   See
                    NRS 360.740; NRS 354.598747; see also supra note 3 (State concedes this
                    option remains open to Fernley).
                                Unlike Clark County, where the amendments to the tax
                    system specified counties, rather than classified counties, 97 Nev. at 263-
                    64, 628 P.2d at 1122, here, the C-Tax does not specify recipients. Instead,
                    the C-Tax has different formulas it uses for any entity that falls within

SUPREME COURT
        OF
     NEVADA
                                                        20
(0) 1947A    set.
                that classification. NRS 360.690. The classifications that the Legislature
                used when enacting the C-Tax are rationally related to achieve that end,
                as required by this court in Clark County, 97 Nev. at 264, 628 P.2d at
                1122. The Legislature enacted the C-Tax to encourage general-purpose
                governments that provide public services, such as police and fire
                protection. Additionally, the Legislature wanted to avoid new local
                governments that emerge to take advantage of extra tax funds without
                providing any benefit to its residents.
                            In this case, Fernley presents the exact situation the
                Legislature evidently sought to avoid: Fernley incorporated hoping to
                collect more tax distributions, but it has not provided any new benefits to
                its residents, beyond those it provided when it was an unincorporated
                town, nor has it assumed the fiscal responsibility of Lyon County for
                providing its services. If Fernley did create or assume public services
                under one or more of the three different methods provided by NRS 360.600
                et seq., it would achieve the legislatively set goals and receive the
                increased C-Tax distributions; having not done so, its C-Tax base
                distribution stands. Therefore, the C-Tax classifications are rationally
                related to achieve its legitimate government interests of promoting
                general-purpose governments.


                            The C-Tax system is a general law that applies neutrally to
                local government entities and is based on classifications that are
                rationally related to achieving the Legislature's legitimate government
                objective of promoting general-purpose governments that have public
                services, such as police and fire protection.



SUPREME COURT
        OF

     NEVADA
                                                      21
(0) 1947A
                              We therefore affirm the district court's grant of summary
                judgment.



                                                                               J.



                We concur:



                Parraguirre


                      / AA*                    J.
                Hardesty



                Douglas        \
                                   1 4L-C      J.




                Che
                         ii\AAL




                Saitta


                                    ty-vb
                Gibbons




SUPREME COURT
        Or
     NEVADA
                                                    22
(0) 1947A